Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Claims 1-21 are pending claim 9 is withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Therefore, claims 1-8 and 10-20 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “one or more analyte-reducing and/or denaturing agents in an amount effective to partially or fully denature the analyte by not the one or more non-disulphide cross-linked analyte-specific antibodies or fragments thereof” and the recitation does not have clear descriptive support in the specification. In the kit claim 1, analyte is not defined and is not included in the kit and thus the analyte includes various types of analytes having divergent structures and properties and thus the reducing agent and the denaturing agent encompasses a large number of various reducing agent at various amount effective to partially or fully denature all the various analytes but do not partially or fully denature the non-disulphide cross-linked analyte-specific antibodies. However, throughout the specification, the only compounds disclosed as reducing agent and/or denaturing agent are dithiothretol (DTT) and TCEP and there is absolutely not clear disclosure in the specification (let alone as a kit composition) regarding disclosure of an effective amount of reducing agent and denaturing agent for various types of analyte that are effective to partially or fully denature all the various analytes as encompassed by the claim but which does not partially or fully denature the non-disulphide cross-linked analyte-specific antibodies. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over (Tous et al. US 7,786,273, hereinafter “Tous”) in view of Maret et al (US 5,478,741).
In regards to claims 1-8 and 10-20, Tous discloses an antibody comprising at least one thioether cross-link (col. 38, lines 53-55) wherein the thioether cross-link links a heavy chain and a light chain of the antibody (col. 14, ln 21-25; Col. 38, lines 66-67) wherein the antibody is specific for an antigen (col. 39, ln 4-17).  Tous teaches that the antibody can be a monoclonal, synthetic, humanized, chimeric, single-chain Fvs (scFv), and Fab fragments (col. 2, ln 10-19; pages 25-26, and 28). Tours teaches the the antibodies may be attached to a solid support which are particularly useful for immunoassays or purification of the target antigen.  Tours teaches contacting the composition with a reducing agent (col. 65, lines 23-30) and linking residues between residues of polypeptide with a thioether cross-link (bridge) (col.13).  Tous teaches contacting the composition of the antibody with a reducing agent to increase/enrich the amount of the antibody species. Tours teaches that the reducing agent can be selected from the group consisting of a beta-mercaptoethanol (BME), dithiothretol (DTT) and TCEP (col. 65, ln 26-30). Tours teaches that the antibody may be conjugated to a therapeutic or a drug moiety (col. 31, ln 34-56) or the antibody may be attached to a solid support which are particularly useful for immunoassays or purification of target antigen (col. 32, ln 58-65).  
Tours does not disclose specific immunoassays utilizing the antibodies and does not disclose the components in a kit. 
Maret discloses immunoassays that teach that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Since Tours teach various antibodies binding specifically to various antigens, one of ordinary skilled in the art can easily envisage various antibodies for immunoassays of various antigens utilizing various immunoassay methods for detection and assessment of antigens with a reasonable expectation of success. Since Tours discloses various antibodies, one of ordinary skilled in the art can easily envisage various antibodies for detection of various antigen including multiplex detection with a reasonable expectation of success. Since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret) and once a method has been established, one skilled in the art would clearly consider compiling the method components in a kit format and change/modify different components of the kit to best suit the assay.
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated put the various antibodies, assay components including reducing agent in the kit for convenience is essay performance as taught by Maret.
In regards to recitation “one or more analyte-reducing and/or denaturing agents in an amount effective to partially or fully denature the analyte by not the one or more non-disulphide cross-linked analyte-specific antibodies or fragments thereof”, the amount is dependent on the analyte, which is not part of the kit component. Based on the nature of analyte and based on the reducing agent, the amount would vary and thus the effective amount cannot be determined from the claimed recitation. Moreover, Tours discloses beta-mercaptoethanol (BME), dithiothretol (DTT) and TCEP for reducing agents which would partially or fully denature an analyte and various concentrations of the reducing agents including concentrated amount (which can be dilution before actual process) in the kit would be obvious for convenience in assay performance.  In regards to claim 21, claim 1 encompass one antibody and Tours discloses a thioether crosslinked antibody.
Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over (Richards et al. Org. Biomol. Chem., published 25 Nov, 2015, hereinafter “Richard”) in view of Maret et al (US 5,478,741, hereinafter “Maret”).
In regards to claims 1-8 and 10-20, Richard discloses a method for replacing di­sulphide bridges with thiomaleimides in biomolecules by addition of bromomaleimides and subsequent irradiation with UV light. In particular, the methodology is demonstrated (Scheme 4; p. 457) by cross-linking the heavy and light chains of the Fab fragment of Herceptin (HER-2 specific antibody). The stabilized antibody (fragment) is used in an ELISA assay for HER2 (p. 457, col. 2; Fig. 2c). Richard teaches reduction of disulfide bond between heavy and light chain variable region by incubating with a reducing agent TCEP, followed by bis-modification of the two liberated cysteines with excess of bromomaleimide and subsequent irradiation for re-bridging of the chains:

    PNG
    media_image1.png
    470
    661
    media_image1.png
    Greyscale
. Richard teaches that the linkage between the heavy and light provides a thiol-stable antibody conjugates (Abstract and Conclusions) as the conjugate shows stability with various reducing agents including DTT, BME and GSH (page 456, 2nd col to 1st para, 1st col. of page 457).
Richard discloses ELISA assay but does not teach the assay components a kit.
Maret discloses immunoassays that teach that components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Since Richard teach stable antibody conjugate binding specifically an antigen, one of ordinary skilled in the art can easily envisage providing various antibodies including HER2 antibody by the method of Richard with the expectation of providing stable conjugates for immunoassays of various antigens utilizing various immunoassay methods for detection and assessment of various antigens with a reasonable expectation of success. Since the packaging of components in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret) and once a method has been established, one skilled in the art would clearly consider compiling the method components in a kit format and change/modify different components of the kit to best suit the assay.
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated put the various stabilized antibodies including stabilized HER2 antibody, various assay components including reducing agent in the kit for convenience is essay performance as taught by Maret.
In regards to recitation “one or more analyte-reducing and/or denaturing agents in an amount effective to partially or fully denature the analyte by not the one or more non-disulphide cross-linked analyte-specific antibodies or fragments thereof”, the amount is dependent on the analyte, which is not part of the kit component. Based on the nature of analyte and based on the reducing agent, the amount would vary and thus the effective amount cannot be determined from the claimed recitation. Moreover, Richard discloses beta-mercaptoethanol (BME) and dithiothretol (DTT) for reducing agents which would partially or fully denature an analyte and various concentrations of the reducing agents including concentrated amount (which can be dilution before actual process) in the kit would be obvious for convenience in assay performance.  In regards to claim 21, claim 1 encompass one antibody and Richard discloses a thioether crosslinked antibody.

Response to argument
Applicant's arguments and amendment filed 06/15/2022 have been fully considered but are persuasive to overcome the rejections under 35 USC 103.
Applicants argued that Tous teaches use of reducing agents only to enrich the final product by removal of macromolecules lacking thioether cross-links thereby enriching for the desired end product of cross-linked macromolecules. Applicant’s argued that Tous emphatically requires the final composition to be "substantially free" of denaturing agent to maintain the 3D structure of the final antibody composition. Applicants argued that Tous expressly teaches that "substantially free of denaturing reagent" means that, regardless of the amount or strength of denaturing reagent remaining in the composition, macromolecules in the composition must maintain their three-dimensional structures. Applicant argued that in contrast and as set forth in the specification and in the amended claims, the Applicant's kits must contain reducing or denaturing agent in an amount effective to reduce or denature specifically the analyte, but not the claimed cross-linked analyte-specific antibodies or fragments. 
The above arguments have fully been considered but are not found persuasive. Tous teaches that “substantially free of denaturing agent” refers to a composition free of any denaturing reagent or having only denaturing reagents in such an amount that macromolecules in the compositions maintain their three-dimensional structures and thus their characteristic folded structures (col.15, lines 44-50). Tous further teaches that the amount of denaturing reagents in the composition to be qualified as "substantially free of a denaturing reagent" depends on the nature of the denaturing reagents and the particular antibodies in the composition. The stronger the denaturing reagents, the less the denaturing reagent should be in the composition. In some embodiments, the denaturing reagents are less than 50% of the composition. In some embodiments, the denaturing reagents are less than 25% of the composition. In some embodiments, the denaturing reagents are less than 10% of the composition (col.16. lines 3-25).  As disclosed in the reference of Tous, the composition is treated with a reducing agents for purification/enrichment, which establishes that the thioether cross-linked antibodies of Tous are more stable than analyte, which can be an antibody having natural disulfide linkages and thus less than 50%, 25% or 10% denaturing reagent present in the composition would be effective to partially denature antibody analyte having natural disulfide linkages. Moreover, Since Tous teaches purifying/enriching thioether cross-linked antibody by contacting with a reducing agent, one of ordinary skilled in the art can easily envisages providing purified or partially purified thioether-crosslinked antibody in a kit in combination of reducing agent in a separate container for providing options for further purification with a reasonable expectation of success. Furthermore, as described above, the recitation “one or more analyte-reducing and/or denaturing agents in an amount effective to partially or fully denature the analyte by not the one or more non-disulphide cross-linked analyte-specific antibodies or fragments thereof”, the amount is dependent on the analyte, which is not part of the kit component. Based on the nature of analyte and based on the reducing agent, the amount would vary and thus the effective amount cannot be determined from the claimed recitation. Moreover, Tours discloses beta-mercaptoethanol (BME), dithiothretol (DTT) and TCEP for reducing agents which would partially or fully denature an analyte and various concentrations of the reducing agents including concentrated amount (which can be dilution before actual process) in the kit would be obvious for convenience in assay performance.  
In regards to Richards, Applicants argued that Richards is only carried out for subsequent re-bridging as part of the experiment, but there is no teaching in the reference to provide a reducing agent an element of a kit for analyte detection. Applicant’s argued that the reaction detailed in Richards simply does not suggest the use of a reducing agent as component of an analyte-detection process. Applicant’s argued that Applicants claims a highly-specialized assay that requires the selection of specific reagents or denaturing agents that would not be obvious to a skilled artisan in view of Richards. Applicant argued that Richardson teaches removing any reducing agent before performing any immunoassays and there is no teaching that a reducing agent should be included in any final product. Applicant argued that on the other hand, the claimed kit of the present invention requires a reducing agent and/or denaturing agent provided in an amount sufficient to denature the analyte but not the claimed cross-linked antibodies. Contra, as discussed above the antibodies of the claimed kit are purposely stabilized against such denaturation to eliminate contamination of the assay by denaturation of the antibodies. Applicant argued that Richards in view of Maret therefore does not teach or suggest all of the components of the Applicant's kit as claimed, i.e. the stabilized antibody as claimed and separately an analyte- reducing and/or denaturing agent provided in an amount sufficient to denature analyte but not the antibody, in the context of a kit for performing an immunoassay. Instead, Richards expressly teaches removing any reducing agent before performing any immunoassays.
The above arguments have fully been considered but are not found persuasive. Richards discloses a method for replacing di­sulfide bridges with thiomaleimides in biomolecules by addition of bromomaleimides and subsequent irradiation with UV light. In particular, the methodology is demonstrated (Scheme 4; p. 457) by cross-linking the heavy and light chains of the Fab fragment of Herceptin (HER-2 specific antibody). The crosslinked antibody is a non-disulphide cross-linked. The stabilized antibody (fragment) is used in an ELISA assay for HER2 (p. 457, col. 2; Fig. 2c). Richard teaches reduction of disulfide bond between heavy and light chain variable region by incubating with a reducing agent, followed by bis-modification of the two liberated cysteines with excess of bromomaleimide and subsequent irradiation for re-bridging of the chains. The components of the process claim including the cross-linked antibody and components for providing the other non-disulfide cross-linked antibody would be considered obvious to one of ordinary skilled in the art in view of Maret for ease and convenience. The motivation to combine may be of different reason but the combination of Richards and Maret provide the same composition. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”).  See also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Furthermore, as described above, the recitation “one or more analyte-reducing and/or denaturing agents in an amount effective to partially or fully denature the analyte by not the one or more non-disulphide cross-linked analyte-specific antibodies or fragments thereof”, the amount is dependent on the analyte, which is not part of the kit component. Based on the nature of analyte and based on the reducing agent, the amount would vary and thus the effective amount cannot be determined from the claimed recitation. Moreover, Richard discloses beta-mercaptoethanol (BME), dithiothretol (DTT) and TCEP for reducing agents which would partially or fully denature an analyte and various concentrations of the reducing agents including concentrated amount (which can be dilution before actual process) in the kit would be obvious for convenience in assay performance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678